DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
 
Response to Arguments
Regarding the previous 112b rejections, applicant’s amendments and related arguments are persuasive and overcome these rejections; therefore they are withdrawn.  However, applicant’s amendments have created new 112b rejections; see below. 
Applicant's amendments and related arguments related to the 102 rejection of Waldo have been fully considered but they are not persuasive. 
First applicant argues “Waldo does not disclose a device wherein one of the one or more sensors is a main sensor configured to take into account the geometry of the irradiation chamber and the location of an underperforming light source within the irradiation chamber. Waldo adjusts treatment time based solely on a measurement of light intensity, whereas Applicant claims a device that adjusts the treatment by taking into account not only the light intensity of the lamps, but also the geometry of the irradiation chamber and the location of the lamp within the chamber. Therefore, Waldo does not anticipate Applicant's claims as amended.”  These arguments are not commensurate in scope with the claimed invention.  First and foremost, the claims never recite that the adjustment of treatment light takes into account the geometry of the irradiation chamber and location of the lamp within the chamber.  While the claims require a sensor configured to “to take into account a geometry of the irradiation chamber and a location of an underperforming light source within the irradiation chamber”, this sensed/measured/determined geometry and location is never once mentioned again in the claims and is specifically never mentioned regarding the adjustment of light.  The claimed “information” received from the sensors “regarding the underperforming light source within said array” does not have to include the geometry or location of the underperforming light source, and could just be a lessened light intensity which would indicate an underperforming light source. 
Regarding the amendments to the sensor itself, the examiner contends that any sensor that measures light, i.e. a light sensor, is a “main sensor” configured to function in the claimed manner; see 112a and 112b rejections below for further details/discussion.  Therefore, any of the light sensors (404 or 469) can be considered the claimed main sensor, as they measure light and are structurally configured to/capable of accounting for the geometry and location of an underperforming light source, as claimed.  Applicant’s lack of discussion in their specification related to what specifically makes the main sensor configured to perform this function allows the examiner to take the position that any light sensor is configured to do this, as no other structural elements or structural configurations of this sensor are disclosed that provide this function. 
Second applicant argues “Waldo does not disclose a controller configured to automatically continue delivery of the light and to adjust one of three parameters. As conceded by the Office, Waldo discloses "an extra/additional step of requiring user input to continue treatment when a failure in the light source is detected." If the light sensors sense a failure in a light source, the treatment will not be enabled or allowed to proceed until an operator intervenes and the condition is remedied. Unlike Waldo's device, which requires operator intervention to proceed with treatment or automatically terminates treatment if it detects a failing light source, Applicant's controller is configured to automatically continue to provide the light dose by making at least one of three adjustments.”  First, the claimed “automatically continue” is not supported; see 112a below.  Furthermore, as emphasized in the final rejection, applicant’s arguments improperly focus on Waldo’s “failing” light source which is not equivalent to the claimed “underperforming” light source.  
As previously argued in the Final (mailed 3/14/2022)… The examiner would like to make a distinction between a “failing” light source (as taught by Waldo) and an “underperforming” light source (as claimed by applicant).  Most of applicant’s arguments focus on the discussions related to the “failing” light source of Waldo, but again this is not the same thing as an underperforming light source.  Seemingly, an underperforming light source is not necessarily failing, as it is just emitting/outputting less light than expected. Applicant’s own specification supports this position “The term ‘underperforming’ may include a complete outage or light source failure as well as a condition wherein the light source emits less than an optimum amount of light due to a defect in the source (bulb)” (Par 0024). Furthermore, information regarding an underperforming light source can merely be a measurement of its lessened/lowered output.  Waldo explicitly teaches that the output of the light sources is constantly measured, therefore any lessened/lower intensity is measured and accounted for when calculating the remaining treatment time.  For clarity, it is emphasized that “an underperforming light source” is a contingent limitation, as clearly a light source is not always going to underperform.  “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.” MPEP 2111.04.
Specifically, Waldo teaches “the light sensing system typically measures the light intensity about once every second. Using the corrected light intensity measurements, CPU 603 continuously updates the current energy dose that has been delivered to one or both of treatment chambers 42 and/or 44. Based upon the current energy dose and the current corrected illumination level, CPU can determine the remaining treatment time as well as the total treatment time, at step 779, needed to deliver the target dose, which was identified as one of the treatment parameters at step 730 in FIG. 21. When target dose is reached, treatment is terminated and illumination ceases, at step 779a.” (Par 0177).  Clearly, if/when a light source starts to underperform, i.e. outputs less light, the light sensing system of Waldo measures this lowered output and accounts for it (using the corrected illumination level and updating the current energy dose) and then uses this information to calculate the remaining treatment time.  Specifically, if a light source is outputting less than it was at the beginning of the treatment, i.e. underperforming, the remaining treatment time must increase in order to compensate for this lessened output in order to reach the desired dose.   Therefore, at the very least the distinction between applicant’s invention and Waldo is not reflected in the current claim language.  
The examiner stresses that the fact that Waldo “continuously updates the current energy dose” and determines the remaining treatment time based on this “current” energy does, that this is “automatically” continuing delivery of the light.  Specifically the lowered/lessened light intensity (of an underperforming light source) is constantly accounted for and the remaining treatment time is automatically updated in order to deliver the desired dose, i.e. the treatment in this situation is not stopped, instead the remaining treatment is continuously/automatically updated based on any lowered/lessened light output (underperforming light source).
Therefore, applicant’s arguments are not persuasive and the examiner is substantially maintained with updated claim mapping to address applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
[Claim 12] The limitation “a controller configured to receive information from said one or more sensors regarding the underperforming light source within said array and, in response to said information, configured to automatically continue delivery of said light” fails the written description requirement.  Applicant’s specification never once describes a controller that automatically continues delivery of said light. 
The limitation “wherein one of the one or more sensors is a main sensor configured to take into account a geometry of the irradiation chamber and a location of an underperforming light source within the irradiation chamber” fails the written description requirement.  Specifically, MPEP 2163 makes it clear that “an invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function.”  Furthermore, “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved” (MPEP 2163).  Lastly, “The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement” (MPEP 2163).  The only mention of a sensor configured to function in the claimed manner is this… “There exists a correlation between what the main UV-A sensor 38 detects and what each light source contributes to the overall intensity and what each light source contributes to container 14 as detected by main sensor 38 which takes into account, among other things, the geometry of the fluid treatment/irradiation chamber and the location of the affected light source 22 relative to main sensor 38.”  There is no discussion as to HOW the main sensor accounts for the claimed geometry and location, just that it does.  This fails the written description requirement, as applicant has not sufficiently explained/described how a generic light sensor (which merely measures light) is configured to perform this function. 

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
[Claim 12] The limitation “wherein one of the one or more sensors is a main sensor configured to take into account a geometry of the irradiation chamber and a location of an underperforming light source within the irradiation chamber” is not enabled. When considering the wands factors, the examiner contends that the claims are not enabled as they would require undue experimentation to make/use the claimed device.  Specifically, this limitation is broad in nature, as it is describing a light sensor (which is a very broad/general class of structural elements that detect/measure light) by what it does, i.e. functionally, not by it’s structure or what it is.  Therefore, the claimed scope includes any light sensor that functions to perform this function. Furthermore, prior art references are seemingly silent on light sensors providing this function, specifically there is no discussion/guidance within the prior art that would allow a POSITA to know how to make/use such a sensor in the claimed device.  Lastly and most importantly, applicant has failed to provide any direction or working examples regarding HOW a light sensor is configured to provide this function.  Therefore, based on the combination of Wands factors, the examiner contends that undue experimentation is required to make/use the device. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 12] The limitation “wherein one of the one or more sensors is a main sensor configured to take into account a geometry of the irradiation chamber and a location of an underperforming light source within the irradiation chamber” is indefinite.  As discussed above in relation to the 112a rejection, applicant’s specification fails to describe the specific structure or structural configuration of this “main sensor” that makes it particularly configured to perform the claimed function.  Therefore, it’s unclear what makes a light sensor specifically configured to provide the claimed function of accounting for geometry of a chamber and location of a light source within the chamber.  Specifically, is any light sensor configured to provide this function, i.e. is this merely intended use of a light sensor?  Is a specific light sensor or configuration of a light sensor, e.g. placement within the chamber, required?  Or is this function actually attributed to a controller/processor that uses the information measured by the sensor to determine this geometry and location?  Due to the lack of discussion in the specification regarding HOW this function is achieved by the light sensor, the examiner contends that it’s unclear what is required.  For examination purposes, the examiner is interpreting this “main sensor” as any light sensor, as this is consistent with applicant’s own application, as no other/additional structural elements, structural configurations, or computer programming is seemingly required (other than a generic light sensor) to provide this function. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0165398 to Waldo et al.
[Claim 12] Waldo discloses a device (light box 10, Figs. 1-5) for treating a biological fluid with light (abstract) comprising: 
a) a base unit (bottom, front, rear and side panels 16-18 define a base unit) and a lid (top panel 14) defining an irradiation chamber for receiving a biological fluid (Par 0075); 
b) at least one array of multiple light sources (“array of multiple lamps” 100, Fig. 6) configured to deliver a light dose to a biological fluid within said irradiation chamber (Par 0093); 
c) one or more sensors (469 and/or light intensity sensors 404) arranged to measure the light dose being delivered (Pars 0107 and 0128) wherein one of the one or more sensors is a main sensor configured to take into account a geometry of the irradiation chamber and a location of an underperforming light source within the irradiation chamber (any light sensor is inherently configured to provide the claimed function; see response to arguments and 112b, above); 
d) a controller (CPU 603) configured to receive information from said one or more sensors (Pars 0136 and 0179) regarding the underperforming light source within said array and, in response to said information, configured to automatically continue delivery of said light and to adjust one or more of: 
i. the duration of a light treatment (Pars 0126 and Par 0177 describe how the device uses the measured light dose to constantly update/determine/adjust the required treatment duration, which will inherently account for any underperforming light sources, i.e. lower/lessened intensity.  This is interpreted as automatically continuing delivery of the light, as the treatment light is never stopped, instead the treatment time is adjusted); 
ii. the intensity of the light emitted by the light sources and 
iii. the contribution of each light source within said at least one array (“each of the lamp arrays within light chambers 101 and 103 may be independently monitored and controlled from control module” Par 0091).
[Claim 13] Waldo discloses “Light sensors 404 are positioned on upper and lower light sensor PCBs 643 and 644, respectively, between pairs of lamps 100 such that each sensor monitors the illumination level of two adjacent lamps. In this respect, each light sensor is preferably located midway between a pair of monitored lamps 100.” (Par 0122).  Therefore, Waldo teaches a sensor associated with each of said light sources.  It is emphasized that the claims do not require a distinct/different/single sensor for each light source, merely that each light source has a sensor associated with it, which Waldo clearly teaches. 
[Claim 14] Waldo discloses a user interface (39 or 39a, Figs 1 and 32; Pars 0072, 0118, 0166 and 0171); this is interpreted as an input for entering a predetermined effective light dose to be delivered (“operator prescribes the light dosage”).
[Claim 15] Fig. 6 of Waldo shows an array of light sources (3 lamps, element 100) on one side of the chamber (101) and an array of light sources (3 lamps, element 100) on the other side of the chamber (103); see also Par 0091. 
[Claim 16] Waldo discloses determining the actual light dose (current energy dose) and compares it to a predetermined effective light dose (predetermined or target energy dose); see Par 0177; Fig. 21A.  
[Claim 17] Radiometer (460) is considered a main sensor for determining the total output of the multiple light sources (Pars 0128, 0130, 0134-135). 
[Claims 18-19] Waldo teaches “the signals from each sensor 404 are combined by a multiplexer into a multiplexed frequency signal” to determine the current energy dose and then compares this current energy dose to the predetermined target dose in order to adjust the duration of the light treatment; See Par 0177. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792